UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4089


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

TAVON BERNARD JOHNSON, a/k/a Brandon Thomas, a/k/a Keith
Bernard Miller,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:10-cr-00174-WDQ-1)


Submitted:   November 21, 2011            Decided:   December 16, 2011


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Ebise Bayisa, Assistant
Federal Public Defender, Greenbelt, Maryland, for Appellant.
Rod J. Rosenstein, United States Attorney, Barbara S. Sale,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tavon     Bernard     Johnson        pleaded      guilty    to   possession

with intent to distribute cocaine, in violation of 21 U.S.C.

§ 841(a)    (2006),      and    possession        of     a    firearm   after      having

previously been convicted of a crime punishable by a term of

imprisonment      exceeding     one     year,      in    violation      of   18   U.S.C.

§ 922(g)    (2006).      The    district         court   sentenced      Johnson     to    a

total of 151 months of imprisonment and he now appeals.                           Finding

no error, we affirm.

            Johnson      argues       on     appeal      that     the    sentence        is

procedurally      and    substantively           unreasonable.          We   review       a

sentence    for   reasonableness,           applying     an    abuse    of   discretion

standard.     Gall v. United States, 552 U.S. 38, 51 (2007); see

also United States v. Layton, 564 F.3d 330, 335 (4th Cir. 2009),

cert. denied, 130 S. Ct. 290 (2009).                         In so doing, we first

examine     the     sentence      for      “significant         procedural        error,”

including “failing to calculate (or improperly calculating) the

Guidelines range, treating the Guidelines as mandatory, failing

to   consider      the    [18     U.S.C.]        § 3553(a)       [(2006)]     factors,

selecting    a    sentence      based      on    clearly      erroneous      facts,      or

failing to adequately explain the chosen sentence.”                          Gall, 552

U.S. at 51.

            We    then   “consider         the   substantive      reasonableness         of

the sentence imposed.”           Id.        We will presume on appeal that a

                                             2
sentence within a properly calculated advisory Guidelines range

is reasonable.             United States v. Allen, 491 F.3d 178, 193 (4th

Cir. 2007); see Rita v. United States, 551 U.S. 338, 346-56

(2007)          (upholding           presumption             of         reasonableness        for

within-Guidelines sentence).                      Moreover, “[t]he fact that [we]

might reasonably have concluded that a different sentence was

appropriate is insufficient to justify reversal of the district

court.”     Gall, 552 U.S. at 51.

                Johnson          argues    that       the     sentence      is    procedurally

unreasonable because the district court failed to respond to his

sentencing arguments, failed to consider the § 3553(a) factors,

and failed to adequately explain the sentence.                              A district court

must conduct an “individualized assessment” of the particular

facts of every sentence, whether the court imposes a sentence

above, below, or within the Guidelines range.                               United States v.

Carter,     564       F.3d       325,     330   (4th    Cir.       2009).         In    addition,

“[w]here        [the       parties]        present[]         nonfrivolous         reasons     for

imposing     a    .    .     .    sentence       [outside         the    advisory      Guidelines

range,]     .    .     .   a     district       judge       should      address    the   party’s

arguments and explain why he has rejected those arguments.”                                   Id.

at   328   (internal           quotation        marks   and       citation    omitted).       We

review     the    adequacy          of    the    district         court’s    explanation      for

abuse of discretion.                See United States v. Lynn, 592 F.3d 572,

578-79 (4th Cir. 2010) (claim for failure to adequately explain

                                                  3
sentence preserved if defendant argues for a sentence other than

that imposed).

              We have thoroughly reviewed the record and conclude

that    the    district     court       did    not    commit     procedural       error     in

sentencing      Johnson.          The     court      specifically         and    explicitly

responded      to    Johnson’s      sentencing         arguments,         explaining        its

rejection      of    each   of    those       arguments.         Moreover,       the    court

thoroughly       explained        its    reasons        for     imposing        the    chosen

sentence,       thoughtfully            evaluated          Johnson’s        history         and

characteristics, the seriousness of the offenses of conviction,

and    the    need   for    deterrence        and     to   protect    the       public,     and

appropriately         considered          the        advisory     Guidelines           range,

sentencing      disparities,        and       policy       considerations.            See    18

U.S.C. § 3553(a).           Finally, we conclude that Johnson has failed

to overcome the presumption of reasonableness applied to his

within-Guidelines sentence.

              Accordingly, we affirm the judgment of the district

court.        We dispense with oral argument because the facts and

legal    contentions        are   adequately          presented      in    the    materials

before the court and argument would not aid in the decisional

process.



                                                                                      AFFIRMED



                                                4